Exhibit 10.3
August 27, 2012






Joseph C. Levesque
4791 McDonald Drive Circle North
Stillwater, MN 55082


Re: Compensation Arrangement


Dear Joe:


This letter agreement amends our letter agreement with you dated November 30,
2011 (“Compensation Arrangement”) deferring payment of certain of your
compensation earned from November 28, 2011. In consideration of the mutual
covenants contained herein and your willingness to continue your employment
through 2012, the Compensation Arrangement is hereby modified to include the
following additional provisions:


1.
Late Payments.  All benefits under the Compensation Arrangement will be paid
without notice or demand. Benefits not paid under the Compensation Arrangement
when due will accrue interest at the greater of eight percent per year or three
percent above the national bank prime rate as published in the Wall Street
Journal, or if less the maximum rate permitted under applicable law, from the
due date until paid in full.

 
2.
Disputes. If you so elect, any dispute, controversy or claim arising under or in
connection with the Compensation Arrangement will be settled exclusively by
binding arbitration in Minneapolis, Minnesota in accordance with the rules of
the American Arbitration Association; provided, that you may seek specific
performance of your right to receive benefits during the pendency of any dispute
or controversy arising under or in connection with the Compensation
Arrangement.  Judgment may be entered on the arbitrator’s award in any court
having jurisdiction.  If any dispute, controversy or claim for damages arising
under or in connection with the Compensation Arrangement is settled by
arbitration, the Company will pay, or if elected by you, reimburse, all fees,
costs and expenses incurred by you related to such arbitration unless the
arbitrator decides that the claim was frivolous or advanced by you in bad faith.
If you do not elect arbitration, you may pursue all available legal
remedies.  The Company will promptly on demand pay, or if elected by you,
reimburse you for, all fees, costs and expenses incurred by you in connection
with any actual, threatened or contemplated arbitration or litigation relating
to the Compensation Arrangement to which you are or reasonably expect to become
a party, whether or not initiated by you, subject to reimbursement to the
Company only in the event of litigation initiated by you and only in the event a
court of competent jurisdiction determines that you initiated such arbitration
or litigation in bad faith.

 
 
 

--------------------------------------------------------------------------------

 
 
Joseph C. Levesque
August 27, 2012
 
3.
Obligations Absolute; No Set-off. The Company’s obligations under the
Compensation Arrangement are absolute and unconditional and will not be affected
by any circumstances. The Company has no right to set-off benefits owed under
the Compensation Arrangement against amounts owed or claimed to be owed by you
to the Company under the Compensation Arrangement or otherwise.

 
4.
Nonwaivers of Rights.  No failure or delay on the part of a party in exercising
any right under the Compensation Arrangement will operate as a waiver of, or
impair, any such right.  No single or partial exercise of any such right will
preclude any other or further exercise thereof or the exercise of any other
right.  No waiver of any such right will be effective unless given in a signed
writing.  No waiver of any such right will be deemed a waiver of any other right
under the Compensation Arrangement.



5.
Validity of Provisions; Severability.  If any provision of the Compensation
Arrangement is or becomes or is deemed invalid, illegal, or unenforceable in any
jurisdiction, (a) such provision will be deemed amended to conform to applicable
laws of such jurisdiction so as to be valid and enforceable or, if it cannot be
so amended without materially altering the intention of the parties, it will be
stricken, (b) the validity, legality and enforceability of such provision will
not in any way be affected or impaired thereby in any other jurisdiction, and
(c) the remainder of the Compensation Arrangement will remain in full force and
effect.



6.
Governing Law.  The Compensation Arrangement has been negotiated and entered
into in the State of Minnesota, will be deemed to be a Minnesota contract, and
will be governed by the laws of Minnesota as to interpretation and performance
without regard to conflict of laws principles.



Yours truly,


/s/ Douglas L. Hemer


Douglas L. Hemer
Chief Administrative Officer
Aetrium Incorporated


Agreed:


/s/ Joseph C. Levesque


Joseph C. Levesque
Dated: August 27, 2012

